


Exhibit 10.70


LETTER AGREEMENT
PRIVATE & CONFIDENTIAL
June 18, 2010


Chris Orton
[personal address]


Dear Chris:
On behalf of Orbitz Worldwide, Inc. (together with its subsidiaries,
collectively, the “Company”), I am pleased to confirm our offer to you of a
position on the Orbitz Worldwide Senior Leadership Team as Senior Vice
President, Chief Marketing Officer, leading the marketing organization and
reporting to Barney Harford, President and Chief Executive Officer. Your start
date will be July 2, 2010. Your base salary will be $300,000 annually with a
bi-weekly pay rate of $11,538.47. This offer is contingent upon satisfactory
employment and education verification end background investigation, as well as
verification of your U.S. employment eligibility.
You will receive a taxable, cash sign-on bonus of $337,500, payable as follows:
•
$37,500, less applicable taxes, payable within thirty (30) days of your start
date; if you voluntarily resign from your position or your employment is
terminated for Cause (as defined below), in each case within one (1) year of
your start date, you will be responsible for repaying the entire gross amount of
the bonus installment back to the Company on or prior to your last day of
employment with the Company.

•
$300,000, less applicable taxes, payable within thirty (30) days of the first
anniversary of your start date; if you voluntarily resign from your position or
your employment Is terminated for Cause (as defined below), in each case within
one (1) year of the first anniversary of your start date, you will be
responsible for repaying the entire gross amount of the bonus installment back
to the Company on or prior to your last day of employment with the Company; if
such voluntary resignation or termination takes place during the period
commencing on the second anniversary of your start date and ending on the third
anniversary of your start date, you will be responsible for repaying 50% of the
bonus installment back to the Company on or prior to your last day of employment
with the Company.

In addition, effective on your first date of employment, you will receive a
sign-on equity award of 150,000 restricted stock units and 100,000 stock options
granted under the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan. Each
restricted stock unit represents the right to receive one share of our common
stock (or cash equal to the fair market value of one share of our common stock)
on the applicable vesting date. Each stock option represents the right to
purchase one share of our common stock at the specified exercise price, which is
the fair market value (as defined in the plan) of our common stock on the data
the stock option is granted. The restricted stock units and stock options will
vest annually over a four year period and will be subject to such other terms
and conditions as are contained in the respective agreements evidencing the
awards.
You will be eligible to participate in the Company's incentive bonus plan
(currently, the Orbitz Worldwide, Inc. Performance-Based Annual Incentive Plan)
(the “Bonus Plan”), provided that you are actively employed by and in good
standing with the Company and subject to the other terms, conditions and
eligibility requirements of the Bonus Plan. Your target bonus percentage for
purposes of the Bonus Plan will be 60% of your eligible earnings. Bonus payments
under the Bonus Plan are determined based on your target bonus percentage and
eligible earnings during the relevant plan period, as well as the achievement of
company financial objectives, individual performance and the discretion of the
Compensation Committee of the Orbitz Worldwide, Inc. Board of Directors (the
“Committee”), and are made subject to such other terms, conditions and criteria
as the Committee may determine in its sole discretion. For 2010, for the period
during which you are actively employed by the Company, you will receive an
incentive bonus that is no less than an amount equal to 50% of your target bonus
percentage, multiplied by your eligible earnings during 2010, provided that you
are actively employed by the Company and in good standing on the payment date
(expected to be in the Spring of 2011), except as and to the extent otherwise
provided below.
In the event both (a) your employment with the Company is terminated other than
for Cause, or you resign due to a Constructive Termination (as defined below)
within one (1) year following a Change in Control (as defined in the Orbitz
Worldwide, Inc. 2007 Equity and Incentive Plan), and (b) you execute a
separation agreement and general release waiving all legal claims against the
Company and a restrictive covenant agreement under which you agree not to
compete against the Company, and not to solicit the Company's employees and
customers, in each case for a period of twelve (12) months following your
termination of employment,

1

--------------------------------------------------------------------------------




each in such standard form as provided by the Company, you will be eligible to
receive the following benefits (in lieu of any severance or separation benefits
under any and all severance plans, policies and agreements that may entitle you
to severance or separation benefits):
(1)
a lump sum payment equal to your annual base salary in effect on the date of
your termination;

(2)
a lump sum payment equal to your target bonus for the year in which your
employment with the Company terminates, pro-rated based upon the number of days
you were employed with the Company during the year of termination, and for which
you have not otherwise received or been eligible for a bonus with respect to
such year, in lieu of any other bonus for the applicable bonus period in which
your employment with the Company was terminated;

(3)
continuation of your health plan coverage through the end of the month in which
your last date of employment occurs. Thereafter, you will be eligible to
continue health plan coverage pursuant to the terms of the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”). If you elect to continue health plan
coverage pursuant to COBRA, the Company will subsidize your COBRA payments for
the first twelve (12) months so that you will pay the same monthly premiums as
active employees of the Company for the same coverage; provided, however, that
if you are eligible for another group health plan coverage prior to the end of
this period, the Company shall not be responsible for any further payments;
provided further, however, that the Company may, in its sole discretion, provide
you with a lump sum payment in lieu of providing a COBRA subsidy; provided
further, however, that any Company subsidy shall be subject to taxation to you
to the extent required or advisable under Section 105(h) of the Internal Revenue
Code of 1986, as amended (the “Code”). Thereafter, you will be responsible for
the full payment of any COBRA premiums through the remainder of your
eligibility; and

(4)
outplacement benefits pursuant to Company policy.

Notwithstanding anything to the contrary set forth herein, all payments and
benefits described in this agreement that are not otherwise exempt from Section
409A of the Code (“Section 409A”) shall be fully paid no later than the
short-term deferral deadline set forth in Treasury Regulation Section 1.409A-
1(b)(4). Notwithstanding anything to the contrary set forth herein, in the event
that any change to this agreement or any additional terms are required to comply
with Section 409A (or an exemption therefrom), you hereby agree that the Company
may make such change or incorporate such terms (by reference or otherwise)
without your consent. To the extent (i) any payments to which you become
entitled under this agreement, or any agreement or plan referenced herein, in
connection with your termination of employment with the Company constitute
deferred compensation subject to Section 409A and (ii) you are deemed at the
time of such termination of employment to be a “specified” employee under
Section 409A, then such payment or payments shall not be made or commence until
the earlier of: (i) the expiration of the six (6)-month period measured from the
date of your “separation from service” (as such term is at the time defined in
Treasury Regulations under Section 409A) with the Company and (ii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(1)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary, as applicable, in one lump
sum. For purposes of this agreement, no payment that is subject to and not
exempt from Section 409A will be made to you upon termination of your employment
unless such termination constitutes a “separation from service” within the
meaning of Section 409A and Section 1.409A-1(h) of the Treasury Regulations
thereunder.
For purposes of this agreement, “Cause” shall mean: (A) your failure to
substantially perform your duties to the Company (other than as a result of
total or partial incapacity due to disability) for a period of 10 days following
receipt of written notice from the Company by you of such failure, provided that
it is understood that this clause (A) shall not apply if the Company terminates
your employment because of dissatisfaction with actions taken by you in the good
faith performance of your duties to the Company; (B) theft or embezzlement of
property of the Company or dishonesty in the performance of your duties to the
Company; (C) an act or acts on your part constituting (x) a felony under the
laws of the United States or any state thereof or (y) a crime involving moral
turpitude; (D) your wilful malfeasance or wilful misconduct in connection with
your duties or any act or omission that is materially injurious to the financial
condition or business reputation of the Company; or (E) your breach of the
provisions of any non-compete, non-solicitation or confidentiality agreements
agreed to with the Company.
For purposes of this agreement, a “Constructive Termination” shall be deemed to
have occurred upon (A) any material reduction in your base salary or target
bonus (excluding any change in value of equity incentives or a reduction
affecting substantially all similarly situated executives); (B) the primary
business office for you being relocated by more than fifty (50) miles; or (C) a
material and sustained diminution to your duties and responsibilities as of the
date of this agreement; provided that any of the events described in clauses
(A)-(C) of this definition shall constitute a Constructive Termination only if
the Company fails to cure such event within thirty (30) days after receipt by
the Company's Board of Directors from you of written notice of the event which
constitutes a Constructive Termination; provided further, however, that a
“Constructive Termination” shall cease to exist for an event on the sixtieth
(60th) day following the later of its occurrence or your knowledge of such
occurrence, unless you have given the Company written notice of such occurrence
prior to the sixtieth (60th) day.

2

--------------------------------------------------------------------------------




The Company expects that you will hold and maintain in strictest confidence the
terms and conditions of this agreement, and that you will not disclose the terms
and conditions contained herein to any person, group, media or other entity,
unless legally compelled to do so. In addition, by signing this agreement, you
hereby acknowledge that this agreement sets forth the entire agreement between
you and the Company concerning the subject matter contained herein and
supersedes any and all prior agreements or understandings, whether written or
oral. You also represent and affirm that you do not have any non-competition,
non-solicitation, restrictive covenant or other similar agreement or contract
that will or may restrict or limit in any way your ability to perform the duties
of the position you have been offered with the Company, and that the Company's
offer of employment is contingent upon this representation by you. In addition,
the Company requires that you comply with any confidentiality obligations you
have to your current and any former employers.
Additionally, due to the nature of your position, you will have access to
certain proprietary and/or confidential information related to the affairs,
business, results of operations, accounting methods, practices and procedures,
potential acquisitions, financial condition, clients, customers and other
relationships of the Company. By signing below, you agree to comply with the
covenants contained in the attached Addendum concerning non-competition,
non-solicitation, confidentiality and other matters, including following the
termination of your employment with the Company.
Per the Company's standard policy, this agreement is not intended as, nor should
it be considered, an employment contract for a definite or indefinite period of
time. Employment with the Company is at will, and either you or the Company may
terminate your employment at any time, with or without cause.
Prior to beginning employment with Orbitz Worldwide, you will need to establish
your U.S. employment eligibility as well as your identity. Examples of proper
identification include a passport, or a valid driver's license and social
security card; alternate acceptable documents are stated on the enclosed list.
You will need to bring this identification with you on your first day of
employment.
Health and welfare benefits will begin on the first of the month following your
date of hire. You will also receive a brief tour of the facilities, and we will
obtain your signature indicating your agreement to comply with Orbitz
Worldwide's core policies.
If these terms are acceptable to you, please sign this agreement in the space
provided below and return a signed copy of it to me. Your signature below will
indicate your understanding and acceptance of the foregoing terms and your
obligations contained in the attached Addendum.
We are excited that you are joining our organization and look forward to having
you as part at the Orbitz Worldwide team. If there is anything further I can do
to assist you, please do not hesitate to contact me at 312-894-4850.
Regards,
/s/ Paul E. Wolfe
Paul E. Wolfe

Group vice President, Global Human Resources
Orbitz Worldwide
Attachment
Accepted and agreed this 23 day of June, 2010:
/s/ Chris Orton
Chris Orton

 



3

--------------------------------------------------------------------------------




ADDENDUM TO LETTER AGREEMENT
1.
Restrictive Covenants

(a)Non-Competition
(i)From the date hereof while employed by the Company and for a twelve (12)
month period following the date you cease to be employed by the Company (the
“Restricted Period”), irrespective of the cause, manner or time of any
termination, you shall not use your status with any Company to obtain loans,
goods or services from another organization on terms that would not be available
to you in the absence of your relationship to the Company.
(ii)During the Restricted Period, you shall not make any statements or perform
any acts intended to or which may have the effect of advancing the interest of
any Competitors (as defined below) of the Company or in any way injuring the
interests of the Company and the Company shall not make or authorize any person
to make any statement that would in any way injure the personal or business
reputation or interests of you; provided however, that, nothing herein shall
preclude the Company or you from giving truthful testimony under oath in
response to a subpoena or other lawful process or truthful answers in response
to questions from a government investigation; provided further, however, that
nothing herein shall prohibit the Company from disclosing the fact of any
termination of your employment or the circumstances for such a termination. For
purposes of this agreement, the term “Competitor” means any enterprise or
business that is engaged in, or has plans to engage in, at any time during the
Restricted Period, any activity that competes with the businesses conducted
during or at the termination of your employment, or then proposed to be
conducted, by the Company in a manner that is or would be material in relation
to the businesses of the Company or the prospects for the businesses of the
Company (in each case, within 100 miles of any geographical area where the
Company manufactures, produces, sells, leases, rents, licenses or otherwise
provides its products or services). During the Restricted Period, you, without
prior express written approval by the Company's Board of Directors, shall not
(A) engage in, or directly or indirectly (whether for compensation or otherwise)
manage, operate, or control, or join or participate in the management, operation
or control of a Competitor, in any capacity (whether as an employee, officer,
director, partner, consultant, agent, advisor, or otherwise) or (B) develop,
expand or promote, or assist in the development, expansion or promotion of, any
division of an enterprise or the business intended to become a Competitor at any
time after the end of the Restricted Period or (C) own or hold a Proprietary
Interest (as defined below) in, or directly furnish any capital to, any
Competitor of the Company. You acknowledge that the Company's businesses are
conducted nationally and internationally and agree that the provisions in the
foregoing sentence shall operate throughout the United States and the world
(subject to the definition of “Competitor”).
(iii)During the Restricted Period, you, without express prior written approval
from the Company's Board of Directors, shall not solicit any members or the then
current clients of the Company for any existing business of the Company or
discuss with any employee of the Company information or operations of any
business intended to compete with the Company.
(iv)During the Restricted Period, you shall not interfere with the employees or
affairs of the Company or solicit or induce any person who is an employee of the
Company to terminate any relationship such person may have with the Company, nor
shall you during such period directly or indirectly engage, employ or
compensate, or cause or permit any person with which you may be affiliated, to
engage, employ or compensate, any employee of the Company.
(v)For the purposes of this agreement, “Proprietary Interest” means any legal,
equitable or other ownership, whether through stock holding or otherwise, of an
interest in a business, firm or entity; provided that ownership of less than 5%
of any class of equity interest in a publicly held company shall not be deemed a
Proprietary Interest.
(vi)The period of time during which the provisions of this Section shall be in
effect shall be extended by the length of time during which you are in breach of
the terms hereof as determined by any court of competent jurisdiction on the
Company's application for injunctive relief.
(vii)You agree that the restrictions contained in this Section are an essential
element of the compensation you are granted hereunder and but for your agreement
to comply with such restrictions, the Company would not have entered into this
agreement.
(viii)It is expressly understood and agreed that although you and the Company
consider the restrictions contained in this Section to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this agreement is an
unenforceable restriction against you, the provisions of this agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable. Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
(b)Confidentiality
(i)You will not at any time (whether during or after your employment with the
Company) (x) retain or use for the benefit, purposes or account of you or any
other person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any person outside the Company (other than its professional
advisers who are bound by confidentiality obligations), any non-public,
proprietary or confidential information (including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other

4

--------------------------------------------------------------------------------




intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals)
concerning the past, current or future business, activities and operations of
the Company and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Company's Board of Directors.
(ii)“Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of your
breach of this covenant or any breach of other confidentiality obligations by
third parties; (ii) made legitimately available to you by a third party without
breach of any confidentiality obligation; or (iii) required by law to be
disclosed; provided that you shall give prompt written notice to the Company of
such requirement, disclose no more information than is so required, and
cooperate, at the Company's cost, with any attempts by the Company to obtain a
protective order or similar treatment.
(iii)Except as required by law, you will not disclose to anyone, other than your
immediate family and legal or financial advisors, the existence or contents of
this agreement (unless this agreement shall be publicly available as a result of
a regulatory filing made by the Company); provided that you may disclose to any
prospective future employer the provisions of this Section provided they agree
to maintain the confidentiality of such terms.
(iv)Upon termination of your employment with the Company for any reason, you
shall (x) cease and not thereafter commence use of any Confidential Information
or intellectual property (including without limitation, any patent, invention,
copyright, trade secret, trademark, trade name, logo, domain name or other
source indicator) owned or used by the Company; (y) immediately destroy, delete,
or return to the Company, at the Company's option, all originals and copies in
any form or medium (including memoranda, books, papers, plans, computer files,
letters and other data) in your possession or control (including any of the
foregoing stored or located in your office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information or
otherwise relate to the business of the Company, except that you may retain only
those portions of any personal notes, notebooks and diaries that do not contain
any Confidential Information; and (z) notify and fully cooperate with the
Company regarding the delivery or destruction of any other Confidential
Information of which you are or become aware.
(c)Intellectual Property
(i)If you have created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to your employment by the Company, that are relevant to or
implicated by such employment (“Prior Works”), you hereby grant the Company a
perpetual, non-exclusive, royalty-free, worldwide, assignable, sublicensable
license under all rights and intellectual property rights (including rights
under patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) therein for all purposes in connection with the
Company's current and future business.
(ii)If you create, invent, design, develop, contribute to or improve any Works,
either alone or with third parties, at any time during your employment by the
Company and within the scope of such employment and/or with the use of any the
Company resources (“Company Works”), you shall promptly and fully disclose same
to the Company and hereby irrevocably assign, transfer and convey, to the
maximum extent permitted by applicable law, all rights and intellectual property
rights therein (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) to the Company to
the extent ownership of any such rights does not vest originally in the Company.
(iii)You agree to keep and maintain adequate and current written records (in the
form of notes, sketches, drawings, and any other form or media requested by the
Company) of all Company Works. The records will be available to and remain the
sole property and intellectual property of the Company at all times.
(iv)You shall take all requested actions and execute all requested documents
(including any licenses or assignments required by a government contract) at the
Company's expense (but without further remuneration) to assist the Company in
validating, maintaining, protecting, enforcing, perfecting, recording, patenting
or registering any of the Company's rights in the Prior Works and Company Works.
If the Company is unable for any other reason to secure your signature on any
document for this purpose, then you hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as your agent and attorney
in fact, to act for and in your behalf and stead to execute any documents and to
do all other lawfully permitted acts in connection with the foregoing.
(v)You shall not improperly use for the benefit of, bring to any premises of,
divulge, disclose, communicate, reveal, transfer or provide access to, or share
with the Company any confidential, proprietary or non-public information or
intellectual property relating to a former employer or other third party without
the prior written permission of such third party. You hereby indemnify, hold
harmless and agree to defend the Company and its officers, directors, partners,
employees, agents and representatives from any breach of the foregoing covenant.
You shall comply with all relevant policies and guidelines of the Company,
including regarding the protection of confidential information and intellectual
property and potential conflicts of interest. You acknowledge that the Company
may amend any such policies and guidelines from time to time, and that you
remain at all times bound by their most current version.

5

--------------------------------------------------------------------------------






(d)Specific Performance
You acknowledge and agree that the Company's remedies at law for a breach or
threatened breach of any of the provisions of this Section would be inadequate
and the Company would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, you agree that, in the event of
such a breach or threatened breach, in addition to any remedies at law, the
Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available. Without limiting the generality of the
foregoing, neither party shall oppose any motion the other party may make for
any expedited discovery or hearing in connection with any alleged breach of this
Section 1.
(e)Cooperation with Litigation
You agree to cooperate with and make yourself readily available to the Company
and its General Counsel, as the Company may reasonably request, to assist it in
any matter regarding the Company and/or its affiliates, subsidiaries, and their
predecessors, including giving truthful testimony in any litigation or potential
litigation involving the Company and/or its affiliates, subsidiaries, and their
predecessors, over which you have knowledge or information. The Company will
reimburse you for any and all reasonable expenses reasonably incurred in
connection with such cooperation by you.
(f)Survival
The provisions of this Section 1 shall survive the termination of your
employment for any reason.
2.
Miscellaneous

(a)Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without regard to conflicts
of laws principles thereof.
(b)Amendments. This agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.
(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this agreement on any occasion shall not be considered a waiver of such
party's rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this agreement.
(d)Severability. In the event that any one or more of the provisions of this
agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
agreement shall not be affected thereby.
(e)Assignment. This agreement, and all of your rights and duties hereunder,
shall not be assignable or delegable by you. Any purported assignment or
delegation by you in violation of the foregoing shall be null and void ab initio
and of no force and effect. This agreement may be assigned by the Company to a
person or entity which is an affiliate or a successor in interest to
substantially all of the business operations of the Company. Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such affiliate or successor person or entity.
(f)Set Off; No Mitigation. The Company's obligation to pay you the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by you to the Company. You
shall not be required to mitigate the amount of any payment provided for
pursuant to this agreement by seeking other employment, taking into account the
post-employment restrictive covenants set forth above.



6